 W M. J. BURNS INTERNATIONAL DETECTIVE AGENCY, ' c. 451in establishing that the layoffs and the terminations were illegally motivated and itwill be recommended that the complaint be dismissed in these respects.As it does not appear that Barnes had knowledge of the Union at the time heordered a notice posted canceling the vacations, it will be recommended that thisallegation be dismissed as well.In view of Barnes' admission that after he returned from his trip he discoveredwhat he had at the plant and that everyone lost raises, it is found as alleged thatthe Company violated Section 8^(a)(3) of the Act by denying pay raises to Eakinand Hill because of the self-organization of the employees.3.The conduct affecting the results of the electionUnder a Board order in Case No. 16-RC-2730, dated October 31, 1960, the TrialExaminer was directed to resolve issues raised by a certain objection to conductaffecting results of an election held August 26, by making findings of fact andrecommendationsas tothe disposition of the issues raised relating to conduct allegedto have been engaged in by Roberts and Larkins a few days prior to the election.As no evidence was introduced as to Larkins' and Roberts' conduct at the timesinvolved, it is recommended that this objection be overruled.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several Sates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a) (1) and (3) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalMolders and Foundry Workers Union of North America, AFL-CIO, is a labor organization within the meaning of the Act.2.By discriminating in regard to pay raises as to R. J. Eakin and James Hill,thereby discouraging membership in the Union, the Respondent engaged in unfairlabor practices within the meaning of Section 8(a) (3) and (1) of the Act.3.By engaging in the conduct set forth in section C, 1, the 'Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (I) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-5The Respondent has not discriminated regarding vacations, layoffs, or dis-charges as alleged.6.The Respondent has not engaged in conduct affecting the results of the electionof August 26, 1960.[Recommendationsomittedfrom publication.]The William J. Burns International Detective Agency, Inc.andIndependent Union of Plant Protection Employees.Case No.2-IRC-11296.Noveiaber 17, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Harding, hearing134 NLRB No. 36. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner and the Watchmen's Union, both of which are inde-pendent guard unions, seek an election in a unit composed of guardsemployed by the Employer. The Employer and Local 238, which isaffiliated with an international union admitting to membership em-ployees other than guards, contend that their current agreement shouldbar an election at this time.Recognizing that this position is in conflictwith the present Board policy as announced inColumbia-SouthernChemical Corporation,110 NLRB 1189,2 the Intervenor requests theBoard to reverse the rule that a contract covering a unit of guardsonly, entered into by a union affiliated with a nonguard union, cannotoperate to bar an election.For reasons hereinafter indicated, theBoard has decided to reconsider and reverse the contract-bar ruleenunciated in theColumbia-Southerndecision.Section 9(b) (3) of the Act performs two functions. First, it pre-cludes the Board from finding any unit appropriate for the purposesof collective bargaining if that unit contains both guard and nonguardemployees; second, it precludes the Board from certifying a labor or-ganization as the representative of employees in a guard unit if suchlabor organization admits to membership, or is affiliated directly orindirectlywith an organization which admits to membership, em-ployees other than guards.The distinction implicit in the language bears careful note.A unitcontaining both guard and nonguard employees is inappropriate forany purpose.Conversely, a unit composed exclusively of guard em-ployees is appropriate.The only limitation in the latter instance isthat the labor organization representing such employees cannot be"certified" if in other aspects of its operation it admits nonguard em-ployees to membership or is affiliated directly or indirectly with anorganization which does so.3'Security and Protective Employees Union, Local 238, Building Service EmployeesInternational Union, AFL-CIO (herein called Local 238), and International Guards' andWatchmen's Union, Independent (herein called Watchmen's Union), intervened on thebasis of a current contract and showing of interest cards, respectively.2 See alsoAmerican Building MaintenanceCo., 126 NLRB 185.3We do not read Senator Taft's statement referred to in the dissenting opinion herein,as obliterating, or even as inconsistent with, the distinction which the Act explicitlydraws. WM. J. BURNS INTERNATIONAL DETECTIVE AGENCY, INC. 453InColwm,bia-Southern,however, the Board held that a contract fora unit of guards' would not at any time during its term bar a petitionfor representation if the contracting union admitted to membershipor was affiliated directly or indirectly with a union which admitted tomembership employees other than guards.We are now of the viewthat this holding exceeds the statutory requirement of Section 9 (b) (3)and, indeed, frustrates the scheme of that section.Congress couldreadily have declared a guard unit inappropriate if the representativeof that unit admitted nonguards to-membership or was a direct or in-direct affiliate of a labor organization which did so.Congress didnot so declare, and the preceding statutory language covering the"mixed guard unit" compels the conclusion that this omission in thelatter situation was deliberate. It follows, in our view, that a contractunit comprised exclusively of guards is not invalidated merely becausethe representative of that unit admits to membership,, or is affiliatedwith an organization which admits to membership nonguardemployees.Accordingly, we perceive no basis in the instant case for withhold-ing the application of our normal contract-bar .rules.The applica-tion of theserulesis not contingent on a prior certification. So longas thereisa lawfulexclusive bargaining agreement covering em-ployees in an appropriate unit, the Board's contract-bar rules areapplicable.No contention is made here that the unit in the instant case, com-prised exclusively of guards, is inappropriate.Nor is any contentionmade that the bargaining agreement is otherwise unlawful.Con-trary to our decision inColumbia-Southern,we hold hgre-that thestatutory proscription in Section 9(b) (3) against certification of cer-tain guardunits does not preclude the application of the Board'scontract-bar rules to contracts covering such units.Accordingly, weshall no longer apply theruleannounced in theColumbia-Southerncase..The 2-year contract now in dispute does not expire until June 30,1962.6As the petition was filed herein on April 5, 1961, more than,150 days before the termination date of the contract, we find that itsfiling wasuntimely.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]4We find that the employees in the unit involved herein are guards as defined in sec-tion 9(b) (3) of the Act.William. J. Burns International Detective Agency, Inc.,CaseNo. 2-RC-10312, not published in NLRB volumes.5To the extent thatColumbia-Southern,supra,and other prior cases are inconsistentwith our decision herein, they are hereby overruled.$ The record shows that on March 18,1960,an election was held in the unit involvedherein, on the petition of the Watchmen's Union, in Case No. 2-RC-10312. Local 238did not appear on the ballot.After a majority of the voting employees voted "no union,"Local 238 proved its continuing majority status to the Employer,and although its thencurrent contract had not expired,entered into a new 2-year contract now urged as a barto these proceedings.One year and eighteen days later, the instant petition was filed. 454DECISIONSOF NATIONAL LABOR RELATIONS BOARDMEMBER LEEDOM,dissenting:I am still of the view, subscribed to by a unanimous Board in theColumbia-Southerncase,supra,that it was the basic intent of Congressthat guards should not be represented by a union which, as here, isaffiliated with a nonguard union.As indicated in that case, SenatorTaft made it clear at the time the applicable provision of the Labor-Management Relations Act, 1947, was considered, that guards couldhave the protection of the Act "only if they had a union separate andapart from the union of the general employees."Accordingly, Iwould, consistent with theColumbia-Southern,case, hold that the in-stant contract covering a guard unit is not a bar and I would directan election.Chrysler Corporation(Mo-Par Building)andInternationalUnion,United Automobile,Aircraft&Agricultural Imple-ment Workers of America,AFL-CIOChrysler Corporation :McKinstry DivisionandInternationalUnion,United Automobile,Aircraft &Agricultural Imple-ment Workers of America,AFL-CIOChrysler Corporation: Parts Division(StearnsBuilding)andInternationalUnion,United Automobile,Aircraft& Agri-cultural ImplementWorkers of America, AFL-CIO.CasesNos. 7-RC-787, 7-RC-1000, and 7-RC-132.2.November, 17, 1961SUPPLEMENTAL DECISION AND ORDEROn June 24, 1960, the International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, AFL-CIO(herein called the Union), filed its motion to amend certifications.Byits motion, the Union seeks to add to the existing office clerical bargain-ing unit at the Employer's Center Line facility certain other officeclerical employees who are also employed at the Center Line facility,but who have heretofore been unrepresented.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The existing clerical unit at Center Line consists principally of em-ployees from a number of formerly separate units for which the Unionhad been certified or recognized. In R-2961 (1941) (36 NLRB 157),the Union was certified for the office clerical employees at the Em-ployer's Marysville parts depot.On May 15 and October 3, 1950, andApril 23, 1951, respectively, the Union was also certified for the officeclerical employees at the Employer's Mo-Par Building (Case No. 7-134 NLRB No. 41.